Title: From Thomas Jefferson to Thomas Willing and Willink, Van Staphorst & Hubbard, 3 January 1794
From: Jefferson, Thomas
To: Willing, Thomas,Willink, Van Staphorst & Hubbard



Sir
Philadelphia Jan. 3 1794.

I have the honor to inform you that I have resigned the office of Secretary of state and that Mr. Randolph late attorney genl. of the US. is appointed by the President and approved by the Senate as Secretary of state. You will therefore be pleased to consider all authority heretofore held by me over any funds in the bank belonging to the department of state, as now transferred to him. I have the honor to be Sir Your most obedt. servt

Th: Jefferson

